Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (hereinafter the "Agreement") is made and
entered into on May 28, 2015 with an effective date of April 20, 2015 between ID
Global Solutions Corporation., a Delaware corporation, (the "Company"), whose
principal place of business is 160 E. Lake Brantley Drive, Florida 32779, and
Charles D. Albanese an individual (the "Executive"), whose address is 44
Ackerman Drive, Mahwah NJ 07430-3309 USA.

 

RECITALS

 

The Company provides sells and operates Identification Solutions for the Global
Security and Financial Payment markets. (the “Business").

 

The Executive has extensive experience in the industry and the Company wishes to
employ the Executive based on the terms and title listed below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made, the Company and the Executive hereby agree as follows:

 

1.EMPLOYMENT.

 

The Company hereby agrees to initially employ the Executive and the Executive
hereby accepts such employment in his capacity as Chief Financial Officer (CFO)
of ID Global Solutions Corp, according to the terms and conditions of this
Agreement.

 

a.DUTIES: The duties of the Executive shall include the performance of all of
the duties typical of the office held by the Executive and such other duties and
projects as may be assigned by the board of directors of the Company. Executive
shall devote his ability and attention to the business of the Company and shall
perform all duties in a professional, ethical and businesslike manner. Executive
shall disclose, during the term of this Agreement, his direct or indirect
engagement in any other business, either as an employee, employer, consultant,
principal, officer, director, advisor, or in any other capacity, either with or
without compensation, to the Board of Directors of Company. The Executive shall
have such duties and responsibilities commensurate with said position and will
report directly to the CEO and the Board of Director of ID Global Solutions
Corp. The Executive is expected to work closely with the Board of Directors of
ID Global Solutions Corp and other Executives and Staff in the Company's ongoing
pursuit of excellence, growth and profitability.

 

b.OFFICE LOCATION: The principle Company office is located at 160 E Lake
Brantley Drive, Florida 32779, however the executive may work from his current
address 44 Ackerman Drive, Mahwah NJ 07430.

 

2.COMPENSATION/BENEFITS.

 

a. Salary. The Company shall pay Executive a base salary (the "Base Salary") of
$200,000.00 (two hundred thousand) US Dollar per year, payable according to the
Company's regular payroll schedule or as negotiated between the Executive and
the Company. The base salary shall be adjusted at the end of each year of
employment at the discretion of the board of directors. During the 12 month
period following the date hereof, in the event the Company does not have the
available cash flow to pay the Base Salary of Executive for the following month,
the Company shall issue to Executive shares of common stock equal to the Base
Salary for the applicable month divided by $0.10 .

 

b.   Sign on Bonuses: The Company grants the Executive a Stock Option to acquire
3,500,000 shares of common stock as defined in Attachment A of this agreement.

 



 

 

 

c.  Performance Bonus: The Executive and Company mutually agree to establish a
performance metrics within three (3) months of commencement of employment, and
to review and update those metrics at least semi-annually based on the
Executive's performance, and the overall company profitability. The Board of
Directors of the Company may award the Executive an annual bonus based on his
performance ranging from 25% to 50% of the Executives base salary.

 

d.  Employee Benefits: The Executive shall be entitled to participate in all
benefit programs of the Company currently existing or hereafter made available
to executives and/or other non-executive employees, subject to the eligibility
requirements, restrictions and limitations of any such programs. Such programs
may include, but not be limited to retirement plans, including any 401K Plan,
group leave, salary continuation, vacation and holidays, long-term disability
and other fringe benefits.

 

d.  Medical Benefits. The Company agrees to include Executive in the group
medical, hospital and dental plan of the Company, as they are made available.

 

e. Expense Reimbursement. Executive shall be entitled to reimbursement for all
reasonable expenses, including travel and entertainment, incurred by Executive
in the performance of Executive's duties. Executive will maintain actual records
and written receipts as required by the Company policy and reasonably requested
by the board of directors, and submit with each expense report copies of all
receipts, to substantiate such expenses. All expense reports must be submitted
within 30 days of expenses being incurred.

 

f.   Equipment. The Executive will be provided upon employment, with a portable
cellular telephone, and laptop computer and other necessary items as need to
perform his duties.

 

g.  Stock Options. Should the Board of Directors approve stock option/grants to
be dispersed throughout the Company in a given fiscal year, the Executive shall
be considered for a share of those possible grants based on the Executive's and
Company's performance. Stock options, amounts of option/shares, vesting period
and the exercising period of each option grant, will be determined annually by
the Board of Directors. In the event that the Company (ID Global Solutions
Corp.) is acquired, all options granted to that date will immediately become
100% fully vested.

 

 

3. TERM.



 

Notwithstanding anything to the contrary herein, the term of employment under
this Agreement will commence on May 28, 2015 and end three (3) years thereafter
on May 27, 2018 (the "TERM"), unless terminated sooner pursuant to Section 4 of
this Agreement or unless the Agreement is terminated or extended based on mutual
agreement of the Executive and the Company.

 



4. DEATH, DISABILITY AND TERMINATION.

 





Death. In the event of the death of the Executive during the Term of the
agreement, any accrued but unpaid salary, vacation and/or expense reimbursements
shall be paid to the Executive's designated beneficiary, or in the absence of
such designation, of the estate or other legal representative of the Executive.
Other death benefits will be determined in accordance with the terms of the
Company's benefit programs and plans.

 

a.Termination by the Company For Cause

 

 



2

 

 

(i). "For Cause," as determined in good faith by the Board of the Company, shall
mean: (a) the Executive has breached any of the terms and conditions of this
Agreement; (b) the appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company not properly disclosed to the Board; (c) the misappropriation (or
attempted misappropriation) of any of the Company's funds or property; (d) any
action by the Executive that adversely affects the property, reputation or
goodwill of the Company; or [e] the conviction of, the plea of no contest with
respect to, a felony, or the equivalent thereof, or any other crime with respect
to which imprisonment is a possible punishment. Notwithstanding the foregoing,
if the Company, in its discretion, determines that the Executive's failure to
adhere to any written Company policy or procedure is of such magnitude that it
warrants immediate termination of employment, then the Company shall within
thirty (30) days of such event, give the Executive notice to cure the situation,
where after the Company shall have the sole discretion to make such
determination and to terminate this Agreement for Cause.

 

b.   Termination by the Company Other than for Cause.

 

(ii).     The foregoing notwithstanding, the Company may elect to terminate the
Executive's employment at any time during the first 12 months of the Term
without cause. Starting on the 13th month of the Term and for any Renewal Term
the Company may elect to terminate the Executive’s employment at anytime without
cause; provided, however, that in the event such termination is not For Cause,
the Company shall be obligated to pay to Executive his Base Salary and all
benefits for the remaining period of this Agreement or any Renewal Agreement.

 

c.Voluntary Termination. This Agreement may be terminated by Executive at
Executive's discretion, by providing at least thirty (30) days prior written
notice to Company. In the event of termination by Executive pursuant to this
subsection, Company may immediately relieve Executive of all duties and
immediately terminate this Agreement, provided that Company shall pay Executive
at the then applicable base salary rate to the termination date included in
Executive's original termination notice.

 

d.Termination Following the Acquisition of the Company. In the event Company is
acquired, or is the non-surviving party in a merger, or sells all or
substantially all of its assets, this Agreement shall not be terminated and if
it is, the Company shall be obligated to pay to Executive his Base Salary and
all benefits for the remaining period of this agreement. Company agrees to use
its best efforts to ensure that the transferee or surviving company is bound by
the provisions of this Agreement.

 

5.COVENANT NOT TO COMPETE.

 

Executive acknowledges and recognizes the highly competitive nature of Company's
business, the goodwill and business strategy of the Company and the continued
patronage from its consumers constitute a substantial asset of the Company.
Executive further acknowledges and recognizes that during the course of
Executive's employment with the Company, Executive will receive specific and
proprietary knowledge concerning the Company's business, access to trade secrets
and other confidential information [as defined in Section 6), participate in
business acquisitions and other corporate business decisions, and that the
provisions of this Section 5 are reasonably necessary to protect the Company's
business interest. Executive acknowledges that Company is without an adequate
remedy at law in the event this covenant is violated. Executive further
acknowledges that this covenant not to compete is an independent covenant within
this Agreement. This covenant shall survive this Agreement and shall be treated
as an independent covenant for the purposes of enforcement. The Executive
recognizes that the terms of this covenant are reasonable and necessary for the
protection of the Company's business because his association with the Company
will enhance the value of Executive's services. Accordingly, Executive agrees to
the following:

 



3

 

 

(i)                  that for a period of two years after termination of the
Executive's employment under this Agreement or any renewal or extension thereof
(the Restricted Period'], unless termination by Executive’s is “For Cause” in
which case Executive shall not be bound by any restrictions. Executive will not,
individually or in conjunction with others, directly or indirectly engage in any
business activities, whether as an officer, director, proprietor, employer,
employee, partner, independent contractor, investor (other than as a holder of
less than five percent (5%] of the outstanding capital stock of a publicly
traded corporation), consultant, advisor, agent or otherwise, whose products or
activities compete in whole or in part with the products or activities of the
Company or any of its affiliates anywhere within the United States, Canada.

 

(ii)                 that during the Restricted Period, Executive will not,
indirectly or directly, solicit, induce or influence any of the Company's
customers that have or had a business relationship with the Company at any time
during Executive's employment with the Company to discontinue or reduce the
extent of such business relationship with the Company.

 

(iii)                that during the Restricted Period, Executive will not on
his own behalf or by way of any other person (a) directly or indirectly solicit
or recruit any employee of the Company to discontinue such employment
relationship with the Company, or (b) employ or seek to employ, or cause any
business which competes directly or indirectly with the business of the Company
to employ or seek to employ any person who is or was employed by the Company at
any time during Executive's employment or who is or was employed by the Company
during the Restrictive Period.

 

(iv)               that during the Restricted Period, Executive will not
interfere with, disrupt, or attempt to disrupt any past or present relationship,
contractual or otherwise, between the Company and any the Company's employees.

 

6. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

 

a.                   Confidential Information. Executive acknowledges that the
Company's trade secrets, private or secret processes, methods and ideas, as they
exist from time to time and information concerning the Company's services,
business records and plans, inventions, acquisition strategy, price structure
and pricing, discounts, costs, computer programs and listings, source code
and/or subject code, copyright trademark proprietary information, formulae,
protocols, forms, procedures, training methods, development technical
information, know-how, show-how, new product and service development,
advertising budgets, past, present or planned marketing, activities and
procedures, method for operating the Company's business, credit and financial
data concerning the Company's customers, and marketing; advertising, promotional
and sales strategies, sales presentations, research information, revenues,
acquisitions, practices and plans and information which is embodied in written
or otherwise recorded form, and other information of a confidential nature not
known publicly or by other companies selling to the same markets and
specifically including information which is mental, not physical (collectively,
the "Confidential Information") are valuable, special and unique assets of the
Company, access to and knowledge of which have been provided to Executive by
virtue of Executive's employment with the Company. In light of the highly
competitive nature of the industry in which the Company's business is conducted,
Executive agrees that all Confidential Information obtained by Executive as a
result of Executive's employment with the Company shall be considered as
proprietary and confidential.

 

b.                  Non-Disclosure. The Executive agrees that the Executive
shall (i) hold in confidence and not disclose or make available to any third
party any such Confidential Information obtained directly or indirectly from the
Company, unless so authorized in writing by the Company; (ii) exercise all
reasonable efforts to prevent third parties from gaining access to the
Confidential Information; (iii) restrict the disclosure or availability of the
Confidential Information to those individuals who the Company has authorized
access to such Confidential Information and who have a need to know the
Confidential Information in order to achieve the business purposes of the
Company; and [iv) not copy, duplicate by any means whatsoever or modify any
Confidential Information without prior written consent of the Company; provided,
however, that such copy, duplication or modification of any Confidential
Information does not include any copying, duplication or modifications which
would otherwise prevent the Executive from performing his duties and
responsibilities to the Company; and [v] take such other protective measures as
may be reasonably necessary to preserve the confidentiality of the Confidential
Information.

 



4

 

 

 

c.                  Inventions. Executive further agrees (i) that Executive
shall promptly disclose in writing to the Company any ideas, inventions,
improvements and discoveries which may be related to the Company’s business, or
acquired by Executive as the direct result of the disclosure by the Company of
the Confidential Information to Executive; [ii] that all such ideas, inventions,
improvements and discoveries conceived, made or acquired by Executive relating
to the companies business, shall be the sole property of the Company and that
Executive shall not acquire any intellectual property rights under this
Agreement except the limited right to use set forth in this Agreement; (iii]
that Executive shall assist in the preparation and execution of all
applications, assignments and other documents which the Company may deem
necessary to obtain patents, copyrights and the like in the United States and in
jurisdictions foreign thereto, and to otherwise protect the Company.

 

d.                  Exceptions. Excluded from the Confidential Information, and
therefore not subject to the provisions of this Agreement, shall be any
information which the Executive can show that (i) at the time of disclosure, is
in the public domain through no actions of the Executive; or (ii) is owned by
the Executive or any of the companies under his control prior to this agreement,
(ii) was acquired from a third party who received it from the Company, and who
had the right to disclose the information without any obligation to hold such
information confidential. The foregoing exceptions shall apply only from and
after the date that the information becomes generally available to the public or
is disclosed to the Executive by a third party, respectively. Specific
information shall not be deemed to be within the foregoing exceptions merely
because it is embraced by more general information in the public domain.
Additionally, any combination of features shall not be deemed to be within the
foregoing exceptions merely because individual features are in the public
domain. If the Executive intends to avail himself of any of the foregoing
exceptions, the Executive shall notify the Company in writing of his intention
to do so and the basis for claiming the exception.

 

e.                  Return of Materials. Upon written request of the Company,
Executive shall return to the Company all written materials and electronic media
containing the Company's Confidential Information along with any Company issued
equipment including, but not limited to, any cell phone or laptop computer.
Executive shall also deliver to the Company a written statement signed by
Executive certifying all materials have been returned within five (5] days of
receipt of such request from the Company.

 

7.     AMENDMENTS.

 

This Agreement shall not be modified or amended except by a written instrument
duly executed by the parties hereto.

 

8.     HEADINGS.

 

All sections and descriptive headings of this Agreement are inserted for
convenience only, and shall not affect the construction or interpretation
hereof.

 

9.     COUNTERPARTS.

 



5

 

 

This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one and the same instrument.

 

10.ENTIRE AGREEMENT.

 

This Agreement hereto constitutes the entire understanding between the parties.
Nothing in this Agreement will prevent or restrict Executive from serving on the
Board of Directors of public or private companies and receive compensation from
such service so long as such service does not impact Executive's requirement
that he devote his best business efforts, attention, energy and skill to the
performance of his employment to furthering the interest of the Company.

 

11.GOVERNING LAW AND ARBITRATION.

 

This Amendment is to be construed and enforced according to the laws of the
State of Florida. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof shall be settled by arbitration in Orlando,
Florida, with a neutral mutually selected by the Parties, and, failing that, in
accordance with the appropriate rules of JAMS, and in any event in accordance
with JAMS Comprehensive Rules and Expedited Procedures, and judgment upon the
award rendered by the Arbitrator(s) may be entered in any Court having
jurisdiction thereof. The Parties shall have full rights to pursue equitable
remedies in furtherance of enforcing this Agreement without interference from
any arbitration proceedings

 

12.CONSTRUCTION.

 

This Agreement shall not be construed more strictly against one party than the
other, merely by virtue of the fact that it may have been prepared by counsel
for one of the parties, it being recognized that both Company and Executive have
contributed substantially and materially to the negotiation and preparation of
this Agreement.

 

13.VENUE.

 

Venue in any action arising from this Agreement shall be in Orange County in the
State of Florida.

 

14.SEVERABILITY.

 

Inapplicability or unenforceability of any provision of this Agreement shall not
limit or impair the operation or validity of any other provision of this
Agreement or any such other instrument.

 

15.NON-ASSIGNABILITY.

 

This Agreement is personal in nature and not assignable by any party hereto.

 

16.BINDING EFFECT.

 

This Amendment shall be binding upon and inure to the benefit of the parties,
its' successors, transferees and assigns.

 

17.CONSTRUCTION.

 

In constructing this Amendment the singular shall include the plural and the
plural shall include the singular, and the use of any gender shall include every
other and all genders.

 

18.NOTICES.

 

Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by electronic mail, certified mail, postage prepaid, or recognized overnight
delivery services;

 



6

 

 

If to the Company:

ID Global Solutions Corporation

160 E Lake Brantley Drive

Longwood, Florida 32779

 

If to the Executive:

Mr. Charles D. Albanese

44 Ackerman Drive

Mahwah, NJ 07430-3309

 

 

19.COMPLETE UNDERSTANDING OF THE PARTIES.

 

Executive and the Company understand and agree that the terms and conditions of
this Amendment constitute the full and complete understandings, agreements and
promises of the Parties, and that there are no oral or written understandings,
agreements, promises, or inducements made or offered other than those set forth,
in writing, in this Agreement.

 

20.WAIVER.

 

The rights and remedies of the Parties to this Amendment are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Amendment will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a] no claim or right arising
out of this Amendment can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b] no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c] no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Amendment.

 

21.SURVIVAL.

 

Notwithstanding anything to the contrary in this Agreement, the provisions of
Sections 5 and 6(a) and (b) shall survive and remain in effect beyond the
execution and/or termination of this Agreement in accordance with their
respective terms of duration.

 

22.Waiver of jury Trial.

 

THE PARTIES HERETO HEREBY WAIVE A RIGHT TO JURY TRIAL IN ANY LITIGATION WITH
RESPECT TO THIS AMENDMENT.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ID Global Solutions Corporation

 

By:        /s/ Thomas R. Szoke

 

Thomas R. Szoke

President & CEO

 

By:         /s/Charles D. Albanese

 

Charles D. Albanese

The Executive

 

 

7



--------------------------------------------------------------------------------

 

